Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 13, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159168-9 & (113)(118)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re R.C., Minor.                                                                                  Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  _________________________________________                                                           Megan K. Cavanagh,
                                                                                                                       Justices
  CHELSE DEBUCK SCHULTS and
  CHRISTOPHER LEE SCHULTS,
           Appellants,
  v                                                                SC: 159168-9
                                                                   COA: 345959; 346102
                                                                   Wayne CC: 17-000465-AM;
  LUCINDA CARRIER,                                                 17-000510-AO
           Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration and the motion to
  accept supplemental filings are GRANTED. The application for leave to appeal the
  February 25, 2019 order of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the question presented should be reviewed by this
  Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 13, 2019
         d0312
                                                                              Clerk